Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1, 9, 15, and 21.
Regarding claims 1 and 9, the cited references do not disclose the device as described and, in particular, including “a leg assembly coupled to the treadmill frame to at least partially support the treadmill frame above a surface supporting the exercise and therapeutic device, the leg assembly comprising: a shaft extending from the treadmill frame through the aperture in the air chamber, the shaft comprising a top end of the shaft inside the air chamber and a bottom end of the shaft outside the air chamber; and a gasket assembly coupled to the shaft and configured to substantially seal the shaft projecting through the aperture.
Regarding claim 15, the cited references do not disclose the device as described and, in particular, including the limitation “a sensor configured to acquire information indicative of a pressure in the air chamber including a repetitive pressure fluctuation caused by a force exerted by the user on the air chamber during use…the controller configured to control the pump based on the information from the sensor and filtering out a portion of the repetitive pressure fluctuation on the control of the pump”.
Regarding claim 21, the cited references do not disclose the device as described and, in particular, the limitation “the controller is configured to update the setpoint based on repeated fluctuations of the pressure in the air chamber caused by forces exerted by the user”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784